DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 9-10, 12-15, 20-21, 25, 28-30, 34-35, 69, and 77 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Aur et al (US 20120150257).
Regarding claim 1, Aur discloses monitoring neural activity responsive to a stimulus in a brain (abstract, A neuromodulation module interfaced with the electrodes selects one or more electrodes in the array where a predefined threshold has been exceeded and stimulates the brain region through each of these selected electrodes using an intermittent therapeutic stimulation pattern with a frequency between 150 and 200 Hz), the method comprising:   applying a first stimulus to one or more of at least 
Concerning claim 2, Aur discloses the first plurality of bursts comprises a first burst applied for a first time period and having a first waveform characteristic and at least a second burst applied for a second time period following the first time period and having a second waveform characteristic (Section 0031,  the therapeutic stimulation 150-200 Hz has to be provided only in the regions where persistent chaotic dynamics was detected persistent is for example a period lasting longer than Tcr e.g. lasting longer than 30 s. Stimulation starts before Tcr period, Ts =(0.1+0.5)Tcr and lasts until a clear exit from chaotic dynamics is measured).
With respect to claim 3, Aur discloses detecting HFOs due to neuronal activity at one or more of the at least one electrode implanted in the brain further comprises: detecting a first high frequency oscillation (HFO) during the first time period and at least a second HFO during the second time period at one or more of the at least one electrode implanted in the brain (sections 0035, 0049-0050, Detection module where the recording signals are processed to extract the average firing rate, high frequency oscillations envelope e.g. HFO, 200 <f<300 Hz. The detection module can use different methods to estimate for every electrode in the array the average firing rate, the amplitude of HFO oscillations >200 Hz. measures of firing rate or HFO amplitude of harmonics can be used to additionally control the phase. A threshold that indicates when a sudden decrease of firing rate decrease in HFO amplitude is associated with an 
Concerning claim 5, Aur discloses he one or more waveform characteristics of the HFOs comprises one or more of the following: a frequency; an amplitude; a rate of change of frequency; a rate of change of amplitude; and a bandwidth (Section 0013, The maximum of HFO amplitude 810 defines the ictal phase).
With respect to claim 9, Aur discloses the first plurality of bursts 840 and/or the second plurality of bursts are separated by a first pattern time period, each burst comprising a plurality of pulses separated by a second pattern time period, wherein the first pattern time period is greater than the second pattern time period (Fig. 8).	 
Regarding claim 10, Aur discloses two or more of pulses within at least one of the first plurality of bursts 840 have different amplitudes and/or wherein two or more of pulses within at least one of the second plurality of bursts have different amplitudes (Fig. 8).
With respect to claim 12, Aur discloses the amplitude of a final pulse in each of the first plurality of bursts 840 is substantially identical or wherein the amplitude of a final pulse in each of the second plurality of bursts is substantially identical (Fig. 8).
Regarding claim 13, Aur discloses the one or more waveform characteristics of the second stimulus comprises a frequency, and wherein the frequency is configured to be equal to the frequency of the HFO divided by 1,2, 3 or 4 (section 0013, 0018, the therapeutic stimulation 150-200 Hz. HFO High Frequency Oscillations have a frequency range >;200 Hz and in implementation between 200 and 300 Hz). 

With respect to claim 15, Aur discloses determining a correlation between the detected HFOs and a HFO template; and wherein the second stimulus is generated based on the correlation (Section 0058, Chaotic dynamics is determined by changes in firing rate in FIG. 5 and is correlated with changes in high frequency oscillations HFO).
Concerning claim 20, Aur discloses whilst applying the second stimulus, simultaneously detecting high frequency oscillations (HFOs) due to neuronal activity at one or more of the at least one electrode implanted in the brain; and determining one or more second waveform characteristics of the detected HFOs during application of the second stimulus (Section 0050, In these detected electrodes, if Ts.(0.1/0.5)Tcr  switch on the therapeutic stimulation (150-200 Hz) when low values of mean firing rate, and/or low values of HFO envelope and/or high values of complexity are detected and switch off anytime between).
Regarding claim 21, Aur discloses estimating a degree of progression of a disease associated with the patient based on the one or more first waveform characteristics of the HFOs and the one or more second waveform characteristics of the HFOs (section 0040, local regulatory dysfunction persistent chaotic dynamics followed by abnormal simultaneous firing (synchrony) can lead to cognitive impairments in bipolar disorders or Alzheimer's disease and in basal ganglia leads to Parkinsonian 
Concerning claim 25, Aur discloses comparing a common waveform characteristic between the one or more waveform characteristics and the one or more second waveform characteristics (section 0060, persistence of low abnormal firing rate associated with chaotic dynamics are common characteristics in other neurological disorders in Parkinson, Alzheimer, bipolar disorders, depression).
With respect to claim 28, Aur discloses the steps of applying the second stimulus whilst simultaneously determining one or more second waveform characteristics of the HFOs are repeated until it is determined that one or more of the at least one electrode is positioned in a target neural structure in the brain (section 0033, The distance between electrodes is required to be less than 2 millimeters (preferable 400-500 micrometers) to early detect focal points with high frequency oscillations using local field potentials or changes in the firing rate. These focal points can be confirmed after electrode implants since right before the seizure every longer, persistent periods of chaotic dynamics occur which correspond to persistent low firing rate of neurons (see FIG. 6 the period 620 inside the bracket). If these periods of chaotic dynamics are shorter than 0.5 min and a seizure was generated then the electrode is not placed in the epileptogenic focal point).
Concerning claim 29, Aur discloses selecting one or more of the at least one electrode to use for therapeutic stimulation of a target neural structure in the brain based on the one or more waveform characteristics or the one or more second waveform characteristics; and applying a therapeutic stimulus to the target neural 
Regarding claim 30, Aur discloses inserting the at least one electrode into the brain along a predefined trajectory; wherein the steps of applying the second stimulus whilst simultaneously determining one or more second waveform characteristics of the HFOs are repeated while the at least one electrode is being inserted to generate a profile of HFO activity with respect to the predefined trajectory and a target neural structure in the brain (Section 0037, Neuromodulation module selects the electrode where the therapeutic stimulation has to be applied and takes the decision of when the therapeutic stimulation has to be provided based on estimated firing rate values, HFO, and complexity measure. To select the electrode for therapeutic stimulation the detection of electrodes with persistent impaired neuronal activity).
Concerning claim 34, Aur discloses detecting a resonant response from the target neural structure evoked by the stimulus at one or more of the at least one electrode in or near a target neural structure of the brain; and determining one or more waveform characteristics of the detected resonant response.
With respect to claim 35, Aur discloses a lead having at least one electrode adapted for implantation in or near a target neural structure in the brain (section 0033, The distance between electrodes is required to be less than 2 millimeters (preferable 
Concerning claim 69, Aur discloses applying a first stimulus to one or more of at least one electrode implanted in the brain, the first stimulus comprising a first plurality of bursts of stimulation (sections 0035 0049-0050, Control the phase of therapeutic stimulation 150-200 Hz, Detection module where the recording signals are processed to extract the average firing rate, high frequency oscillations envelope e.g. HFO, 200 <f<300 Hz. The detection module can use different methods to estimate for every electrode in the array the average firing rate, the amplitude of HFO oscillations >200 Hz. measures of firing rate or HFO amplitude of harmonics can be used to additionally control the phase. A threshold that indicates when a sudden decrease of firing rate decrease in HFO amplitude is associated with an increase in signal complexity provides the beginning of therapeutic stimulation stimulation), detecting high frequency oscillations (HFOs) due to neuronal activity at one or more of the at least one electrode implanted in the brain at least partially during application of the first stimulus (sections 0035, 0049-0050, Detection module where the recording signals are processed to extract the average firing rate, high frequency oscillations envelope e.g. HFO, 200 
Regarding claim 77, Aur discloses the HFOs have a frequency of between about 230 Hz and about 330 Hz (section 0051, HFO envelope 200<f<300 Hz).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792